Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 1 of 7 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT
for the
Middle District of Florida

 

 

 

United States of America )
V. )
Case No.
ROBERT ARTHUR GINDER ) .
320m (3104 -M_OR
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 2020 in the county of Nassau in the
Middle _—s—Districtof ==“ Fllorida’=—_, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252(a)(4) Access with intent to view a visual depiction the production of which involved

the use of a minor engaging in sexually explicit conduct

This criminal complaint is based on these facts:

See attached affidavit.

ac ontinued on the attached sheet.

Ny wh

J” Complainant ’s signature

Ashley Wilson, HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

  

Date: Cchhe 20, 9 Ze . —_

_ Judge's signature

City and state: Jacksonville, Florida MONTE C. RICHARDSON, U.S. Magistrate Judge

 

Printed name and title
Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 2 of 7 PagelD 2

AFFIDAVIT
INTRODUCTION

I, Ashley Wilson, being duly sworn, hereby state as follows:

1. Iam a Special Agent (SA) with Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI), an agency of the United States
Department of Homeland Security (DHS), and have been so employed since October
2007. I am currently assigned to the Office of the Assistant Special Agent in Charge
Jacksonville, Florida, where I conduct a variety of investigations. Prior to this
assignment, I was assigned to the Office of the Deputy Special Agent in Charge
Laredo, Texas for approximately 6 years also as a Special Agent. I have a Bachelotr’s
degree in Criminal Justice. I am a law enforcement officer of the United States and am
thus authorized by law to engage in or supervise the prevention, detection,
investigation or prosecution of violations of federal criminal law. I am responsible for
enforcing federal criminal statutes under the jurisdiction of HSI, including violations
of law involving the exploitation of children. I participated in a 22-week training
program at the Federal Law Enforcement Training Center in Brunswick, Georgia,
which included the Criminal Investigator Training Program and ICE Special Agent
Training. In my capacity as a Special Agent, I have participated in numerous types of
investigations, during which I conducted or participated in physical surveillance,
undercover transactions and operations, historical investigations, and other complex
investigations. Since becoming a Special Agent, I have worked with experienced

Special Agents and state and local law enforcement officers who also investigate child
Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 3 of 7 PagelD 3

exploitation offenses.

2. I have investigated and assisted in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of 18 U.S.C.
§§ 2251, 2252, 2252A, 2422, and 2423, as well as Florida state statutes that
criminalize sexual activity with minors and other methods of child sexual exploitation.
In connection with such investigations, I have served as case agent and have served as
an undercover agent in online child exploitation cases. During the course of my
investigations, I have worked closely with members of the local child exploitation task
force comprised of agents and officers from HSI, the Federal Bureau of Investigation
(FBI), the Florida Department of Law Enforcement (FDLE), the Jacksonville Sheriff's
Office (JSO), the St. Johns County Sheriff's Office (SJSO), and the Clay County
Sheriffs Office (CCSO), among other agencies. These agencies routinely share
information involving the characteristics of child sex offenders as well as investigative
techniques and leads. As a federal agent, I am authorized to investigate and assist in
the prosecution of violations of laws of the United States, and to execute search
warrants and arrest warrants issued by federal and state courts.

3. The statements contained in this affidavit are based on my personal
knowledge, as well as on information provided to me by other Special Agents, law
enforcement officers and personnel. This affidavit is made in support of a complaint

against Robert Arthur GINDER, that is, in Nassau County, in the Middle District of
Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 4 of 7 PagelD 4

Florida, and elsewhere, on or about June 2020, GINDER did access with intent to
view a matter that contained visual depictions that had been produced using materials
that had been shipped and transported in and affecting interstate and foreign
commerce, by any means, when the production of which involved the use of a
prepubescent minor engaging in sexually explicit conduct, and the visual depiction
was of such conduct, in violation of 18 U.S.C. § 2252(a)(4).

4, On October 16, 2020, I applied for and obtained a federal search warrant
for the residence located at 54022 Turning Leaf Drive, Callahan, Florida 32011, which
I believed to be occupied by GINDER, among others, and a copy of which is attached
hereto as Exhibit 1, and the facts and information contained therein are hereby
incorporated by reference. I was the affiant for the affidavit in support of the
application for this search warrant, and I am familiar with the facts contained therein.

5. On October 20, 2020, HSI Jacksonville Special Agents executed the
aforementioned search warrant at approximately 6:05 a.m. at 54022 Turning Leaf
Drive, Callahan, Florida 32011.

6. Clay County Sheriffs Office Detective and HSI Task Force Officer Ryan
Ellis and I made contact with GINDER. After being advised of and waiving his
Miranda rights, GINDER agreed to speak with us. I recorded the interview. Among
other things, GINDER provided the following information:

(a) GINDER has lived at the current residence for approximately 10
Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 5 of 7 PagelID 5

years with his wife and son. GINDER provided his cell phone number and multiple
email addresses. GINDER uses Verizon Wireless for cell phone service and Comcast
for internet services at the residence. GINDER stated the residence has Wi-Fi and is
password protected.

(b) During the search of GINDER’s bedroom, HSI Special Agents
discovered two cell phones on a dresser next to the bed. GINDER stated both of the
cell phones belong to him. GINDER stated the iPhone 10 in a red case is used for
work and his personal cell phone is a black Apple iPhone 11. GINDER stated he has
had it for approximately one to two years and provided the password to both cell
phones.

(c) GINDER stated he uses various social media applications,
including Snapchat, Wickr, Tumblr, Facebook, Kik, Instagram and Mega. GINDER
admitted to receiving a Mega link while using either Tumblr or Wickr. GINDER
stated he downloaded the Mega application on his cell phone and created a Mega
account in order to access the link. GINDER admitted to joining the Mega group chat
that contained numerous images and videos of child exploitation material.

(dq) I showed GINDER the color photograph and two videos
containing child exploitation material that was distributed in the group chat on May
20, 2020. The file names were “tara 5yr 045.jpg,” “cp tara ocho afios.mp4,” and

“new__pthc_2007_tara_8yr_-_tara_kinderkutje_pedo_ptsc.wmv.” I also showed
Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 6 of 7 PagelD 6

GINDER a color video containing child exploitation material that was distributed in
the group chat on June 5, 2020 that was titled “Toddler rape.mp4.”

7. GINDER admitted he has seen the aforementioned files containing child
exploitation material and viewed all of the files approximately two to three months
ago while he was a member of the Mega group chat. GINDER stated he clicked on
images that were being shared and distributed within the group chat to make them
bigger. GINDER stated once he clicked on the videos contained within the group chat,
the video would automatically start playing. GINDER admitted to clicking on and
opening the images and videos containing child exploitation material, but could not
provide a specific number of files he viewed.

8. GINDER admitted to creating and deleting two Mega accounts. During
a forensic preview examination of GINDER’s Apple iPhone 11, I was able to view
evidence of, within forensic software, the following two email addresses as associated
to Mega accounts: hammerl1209@yahoo.com and frsupplyguy@yahoo.com. The
forensic examination of all of GINDER’s devices is ongoing.

9. Based upon the foregoing facts, and including those facts set forth in
Exhibit 1, I have probable cause to believe that, in Nassau County, in the Middle
District of Florida, and elsewhere, in or about June 2020, GINDER did knowingly
access with intent to view a matter that contained visual depictions that had been

produced using materials that had been shipped and transported in and affecting
Case 3:20-cr-00141-TJC-JRK Document1 Filed 10/20/20 Page 7 of 7 PagelD 7

interstate and foreign commerce, by any means, when the production of which
involved the use of a prepubescent minor engaging in sexually explicit conduct, and

the visual depiction was of such conduct, in violation of 18 U.S.C. § 2252(a)(4).

Add wh

ASHLEY WILSON, Special Agent
Homeland Security Investigations

Subscribed and sworn to before me this
day of October, 2020, at Jacksonville, Florida.

 

MONTE C. RICHARDSON
United States Magistrate Judge
